DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 19 July 2021 is hereby acknowledged. Claims 1-21, 23, and 24 as amended are pending, with claims 7-10 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 19 July 2021. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 claims a laminate “consisting” of laminated polymeric layers, while claim 23 recites additional additives. To the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
Claims 1-5, 11, 17, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,748,072 (“Schobermayr”).
	As to claims 1 and 21, Schobermayr teaches a rigid body formed of laminated layers (abstract), thus a laminate. Schobermayr teaches the laminate is formed of plastic carriers of film, which meet the limitation of core polymer film layers (abstract). Schobermayr teaches these carrier film layers having a melting temperature in the range of 160 to 180 degrees C (claim 1), which is within the recited range for core polymer film layers. Schobermayr teaches the carrier films are have an ethylene/propylene copolymer coating (claim 1) having a melting temperature in the range of 110 to 140 degrees C (claim 1), which meets the melting temperature range recited for the heat fusible polymer layers in claims 1 and 21, and which is at least 5 degrees C below the melting temperature of the plastic carriers (core layers). Schobermayr exemplifies that the carrier (core) layers are polypropylene and the heat fusible layers are ethylene/propylene (claim 1), thus polypropylene copolymer or polyethylene copolymer. Schobermayr teaches the carrier layers are stretched by a ratio of 4 to 5 in longitude and 8 to 12 perpendicular, thus biaxially stretched within the recited range, and have a thickness of 0.03 mm (30 microns), which are within the recited range, and further teach the coating (heat fusible layers) are 0.0015 mm (1.5 microns), which is thinner than the core polymer film layer (3:59-67). Schobermayr exemplifies a crossplied laminate of these layers having a thickness of 1.5 mm (4:40-45), which is heated 
	Schobermayr teaches a transmittance of 90 %, and thus teaches a transparent laminate.
	Schobermayr does not discuss thickness variation of the laminate. However, Schobermayr does teach preparing plates by pressing a stack of the sheets while heating and cooling under pressure of 25 bar (360 psi), (4:14-21), which is the same manner as recited in applicant’s specification. As such, it would be obvious to a person of ordinary skill in the art to prepare the laminate by pressing a stack of film layers under pressure, and it would expected that such a process of pressure laminating on the same material would produce a laminate of the same thickness variation.
	As to claim 2, Schobermayr teaches laminates having all films have the same orientation (4:14-16).
	As to claims 3-5, while not exemplified, Schobermayr, 5:55-60, teaches that different plastic materials as the carriers (core polymers), and as such, the limitation of claim 3 is an obvious variation suggested by Schobermayr. The use of two differing core polymers in the laminate of Schobermayr encompasses arrangements as needed for the purpose, and as such, the broad teaching encompasses arrangements such as alternating different core polymers as required by claim 4, and blocks of core polymer layers of different kinds, as set forth in claim 5, and as such, given the limited way in which two different core polymers can be arranged in a laminate, the configurations of claims 4 and 5 are obvious variations within the skill of a person of ordinary skill in the art. 
	As to claim 11, Schobermayr teaches a rigid body formed of laminated layers (abstract), thus a laminate. Schobermayr teaches the laminate is formed of plastic carriers of film, which meet the limitation of core polymer film layers (abstract). Schobermayr teaches these carrier film layers having a melting temperature in the range of 160 to 180 degrees C (claim 1), which is within the recited range for core polymer film layers. Schobermayr teaches the carrier films are have an ethylene/propylene copolymer coating (claim 1) by coextrusion coating (3:58-62) having a melting temperature in the range 
	Schobermayr teaches a transmittance of 90 %, and thus teaches a transparent laminate.
	Schobermayr does not discuss thickness variation of the laminate. However, Schobermayr does teach preparing plates by pressing a stack of the sheets while heating and cooling under pressure of 25 bar (360 psi), (4:14-21), which is the same manner as recited in applicant’s specification. As such, it would be obvious to a person of ordinary skill in the art to prepare the laminate by pressing a stack of film layers under pressure, and it would expected that such a process of pressure laminating on the same material would produce a laminate of the same thickness variation. Furthermore, the process disclosed by shapes it into the shape of a plate, and thus a predesigned molding surface.
	Schobermayr teaches a plate having impact resistance (see Table 2), thus an impact resistant article.
	 Schobermayr differs in that Schobermayr exemplifies the use of biaxially oriented carrier films. However, Schobermayr is generally directed to stretched films (1:50-53), which includes both biaxially and uniaxially stretched films (see, e.g., 1:15-20, discussing drawing in perpendicular direction). As such, 
	As to claim 17, Schobermayr exemplifies plates formed from 50 carrier (core) film layers (4:14-16).
As to claim 24, Schobermayr teaches a rigid body formed of laminated layers (abstract), thus a laminate. Schobermayr teaches the laminate is formed of plastic carriers of film, which meet the limitation of core polymer film layers (abstract). Schobermayr teaches these carrier film layers having a melting temperature in the range of 160 to 180 degrees C (claim 1), which is within the recited range for core polymer film layers. Schobermayr teaches the carrier films are have an ethylene/propolymer copolymer coating (claim 1) having a melting temperature in the range of 110 to 140 degrees C (claim 1), which meets the melting temperature range recited for the heat fusible polymer layers in claim 24. Schobermayr exemplifies that the carrier (core) layers are polypropylene and the heat fusible layers are ethylene/propylene (claim 1), thus polypropylene copolymer or polyethylene copolymer. Schobermayr teaches the carrier layers are stretched by a ratio of 4 to 5 in longitude and 8 to 12 perpendicular, thus biaxially stretched within the recited range, and have a thickness of 0.03 mm (30 microns), which are within the recited range, and further teach the coating (heat fusible layers) are 0.0015 mm (1.5 microns), which is thinner than the core polymer film layer (3:59-67). Schobermayr exemplifies a crossplied laminate of these layers having a thickness of 1.5 mm (4:40-45), which is heated to the melting temperature (140 degrees C) of the coating layers, thus fusion bonding the layers, and thus a fusion bonded laminate.
	Schobermayr teaches a transmittance of 90 %, and thus teaches a transparent laminate.
	Schobermayr does not discuss thickness variation of the laminate. However, Schobermayr does teach preparing plates by pressing a stack of the sheets while heating and cooling under pressure of 25 .

Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,748,072 (“Schobermayr”) as applied to claim 1, further in view of US 4,309,487 (“Holmes”).
	As to claims 6, 19, and 20, Schobermayr does not teach gluing the laminate to another sheet to produce an impact resistant laminate. However, Schobermayr teaches impact resistance (Table 2). Holmes, furthermore, teaches that laminates of polyolefin films may be used as armor, an impact resistant article (abstract), and furthermore, that such laminates could be used alone or glued (with adhesive) to metal or ceramic plates (3:15-35), as required by claims 6 and 19. Note that the transparent plastics of claim 20 are optional under claim 19. As such, given that Holmes teaches the utility of polyolefin laminates for impact resistant articles, the use of such laminates with plates would be an obvious end use of the laminate of Schobermayr.
	As to claim 18, Schobermayr does not teach the recited end uses, but Holmes teaches that laminated polyolefin films may be used for armor such as vehicle armor (1:20-23). As such, vehicle body armor is a known end use for polyolefin laminates.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,748,072 (“Schobermayr”) as applied to claim 11, further in view of US 4,309,487 (“Holmes”).
	As to claims 12-15, Schobermayr does not teach the recited end uses. However, Schobermayr teaches impact resistance (Table 2). Holmes, furthermore, teaches that laminates of polyolefin films may be used as armor, an impact resistant article (abstract), and specifically for vehicles as boats or airplanes (thus automotive parts as required by claim 12), for ballistic protection (1:15-20) as required b claim 13, vehicle armor (1:20-23), as required by claim 14, and armor (1:10-20). While Holmes does not 
	As to claim 16, while not specifically exemplified, Schobermayr teaches the outer layer may be a film, thus coating, of a mechanically abrasion resistant film (2:67-3:3), thus a hard coating.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,748,072 (“Schobermayr”) as applied to claim 1, further in view of US 3,207,736 (“Wijga”).
	As to claim 23, Schobermayr does not discuss the recited additives. However, it is known that compounds may be added to adjust crystallization of polypropylene polymers and improve the clarity thereof (Wijga, 6:63-75), and therefore the use of such additive is an obvious modification of the crystalline polypropylene films of Schobermayr.
	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 11-21, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764